Exhibit 10.8

AMENDMENT NO. 3

TO

LOAN AND SECURITY AGREEMENT AND WAIVER

THIS AMENDMENT NO. 3 TO LOAN AND SECURITY AGREEMENT AND WAIVER (this “Amendment
No. 3”), dated as of November 20, 2009, is by and among Wachovia Bank, National
Association, a national banking association (“Lender”), Farmer Bros. Co., a
Delaware corporation (as surviving corporation of the merger with FBC Realty,
LLC formerly known as SL Realty, LLC, a Delaware limited liability company,
“Farmer”) and Coffee Bean International, Inc., an Oregon corporation (“CBI” and
together with Farmer, each individually a “Borrower” and collectively,
“Borrowers”), Coffee Bean Holding Co., Inc., a Delaware corporation (“Coffee
Holding”), FBC Finance Company, a California corporation (“Finance” and together
with Coffee Holding, each individually a “Guarantor” and collectively,
“Guarantors”).

W I T N E S S E T H :

WHEREAS, Lender, Borrowers and Guarantors have entered into financing
arrangements pursuant to which Lender has made, and may make, loans and advances
and provide other financial accommodations to Borrowers as set forth in the Loan
and Security Agreement, dated as of March 2, 2009, by and among Lender,
Borrowers and Guarantors, the “Loan Agreement”, as amended by Amendment No. 1 to
Loan and Security Agreement, dated as of March 2, 2009, by and among Lender,
Borrowers and Guarantors and Amendment No. 2 to Loan and Security Agreement and
Consent, dated as of July 27, 2009, by and among Lender, Borrowers and
Guarantors (as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, the “Loan Agreement”, and
together with all agreements, documents and instruments at any time executed
and/or delivered in connection therewith or related thereto, as from time to
time amended, modified, supplemented, extended, renewed, restated, or replaced,
collectively, the “Financing Agreements”);

WHEREAS, Borrowers and Guarantors have requested that Lender agree (a) to make
certain amendments to the Loan Agreement, (b) to waive certain Events of Default
under the Loan Agreement and (c) to extend the time when Borrowers are required
to deliver certain items pursuant to the Post Closing Letter, dated as of
March 2, 2009, between Lender and Borrowers, as amended by the Extension Letter
dated as of March 31, 2009, between Lender and Borrowers (as the same now exists
or may hereafter be amended, modified, supplemented, restated or replaced, the
“Post-Closing Letter”), and Lender is willing to agree, subject to the terms and
conditions set forth herein, to make such amendments and to grant such waiver,
as more specifically set forth herein; and

WHEREAS, by this Amendment No. 3, Lender, Borrowers and Guarantors desire and
intend to evidence such amendments and waiver;

NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, the parties hereto agree as follows:

 

1



--------------------------------------------------------------------------------

1. Definitions.

1.1 Additional Definitions. As used herein, the term “Amendment No. 3” shall
mean Amendment No. 3 to Loan and Security Agreement and Waiver, by and among
Lender, Borrowers and Guarantors, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced, and
the Loan Agreement and the other Financing Agreements are hereby amended to
include, in addition and not in limitation, such definition.

1.2 Interpretation. All capitalized terms used herein shall have the meanings
assigned thereto in the other Financing Agreements, unless otherwise defined
herein. All references to the plural herein shall also mean the singular and all
references to the singular herein shall also mean the plural, in each case
unless otherwise required by the context of the use thereof.

2. Collateral Reporting. Section 7.1(a)(i) of the Loan Agreement is hereby
amended by deleting such Section in its entirety and replacing it with the
following:

“(i) as soon as possible after the end of every second week (but in any event
within three (3) Business Days after the end thereof), on a bi-weekly basis, or
in the event that at any time Excess Availability is less than $20,000,000, on a
weekly basis, or more frequently as Lender may request if an Event of Default
shall exist or have occurred and is continuing: (A) schedules of sales made,
credits issued and cash received, (B) perpetual inventory reports, (C) report of
quantity of green coffee included in Inventory, and (D) a Borrowing Base
Certificate setting forth the calculation of the Borrowing Base as of the last
Business Day of the immediately preceding two-week period (or one-week period,
as applicable), duly completed and executed by the chief financial officer, vice
president of finance, treasurer or controller of Borrowers, together with all
schedules required pursuant to the terms of the Borrowing Base Certificate duly
completed;”

3. Fixed Charge Coverage Ratio. Section 9.18 of the Loan Agreement is hereby
amended by deleting such Section in its entirety and replacing it with the
following:

“9.18 Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio of Parent and
its Subsidiaries (on a consolidated basis) determined as of the end of the
fiscal month most recently ended for which Lender has received financial
statements, for each period of twelve (12) consecutive fiscal months ending on
or about the date set forth below, shall be not less than the amount set forth
opposite such date; provided, that, for all dates of determination set forth
below prior to February 28, 2010, the Fixed Charge Coverage Ratio shall be
tested for the period commencing March 1, 2009 through and including the last
day of the fiscal month most recently ended as set forth below:

 

2



--------------------------------------------------------------------------------

Date

   Minimum Fixed Charge Coverage
Ratio

July 31, 2009

   0.30:1.00

August 31, 2009

   0.30:1.00

September 30, 2009

   0.30:1.00

October 31, 2009

   0.20:1.00

November 30, 2009

   0.20:1.00

December 31, 2009

   0.20:1.00

January 31, 2010

   0.25:1.00

February 28, 2010

   0.25:1.00

March 31, 2010

   0.25:1.00

April 30, 2010

   0.35:1.00

May 31, 2010

   0.35:1.00

June 30, 2010

   0.35:1.00

July 31, 2010

   0.50:1.00

August 31, 2010

   0.50:1.00

September 30, 2010

   0.50:1.00

October 31, 2010

   0.75:1.00

November 30, 2010

   0.75:1.00

December 31, 2010

   0.75:1.00

January 31, 2011

   0.75:1.00

February 28, 2011 and each month thereafter

   1.00:1.00”

 

3



--------------------------------------------------------------------------------

4. Amendments to Post Closing Letter. At the request of Borrowers, Lender agrees
as an accommodation to Borrowers that:

4.1 Compliance with the terms of Paragraph 1(d) of the Post-Closing Letter is
hereby waived.

4.2 Paragraph 1(e) of the Post-Closing Letter is hereby amended by deleting such
Paragraph in its entirety and replacing it with the following:

“(e) on or before March 31, 2010, evidence that all of the accounts listed on
Exhibit B have been closed; and”; and

4.3 Exhibit B to the Post-Closing Letter is hereby amended by deleting such
Schedule in its entirety and replacing it with Schedule 1 annexed hereto.

5. Waiver of Event of Default.

5.1 Subject to the satisfaction of each of the conditions precedent set forth
herein, Lender hereby waives any Event of Default under Section 10.1(a)(iii) of
the Loan Agreement arising as a result of the failure of Borrowers and
Guarantors to comply with the provisions of Section 9.18 of the Loan Agreement
with respect to the period of six (6) consecutive fiscal months ending on or
about August 31, 2009 (the “Specified Event of Default”).

5.2 Lender has not waived and is not by this Amendment No. 3 waiving, and has no
present intention of waiving, any Event of Default, which may have occurred
prior to the date hereof, or may be continuing on the date hereof or any Event
of Default which may occur after the date hereof, other than the Specified Event
of Default. The foregoing waiver shall not be construed as a bar to or a waiver
of any other or further Event of Default on any future occasion, whether similar
in kind or otherwise and shall not constitute a waiver, express or implied, of
any of the rights and remedies of Lender arising under the terms of the Loan
Agreement or any other Financing Agreements on any future occasion or otherwise.

6. Additional Representations, Warranties and Covenants. Borrowers and
Guarantors represent, warrant and covenant with and to Lender as follows, which
representations, warranties and covenants, together with the representations,
warranties and covenants in the other Financing Agreements, are continuing and
shall survive the execution and delivery hereof, and the truth and accuracy of,
or compliance with each, being a continuing condition of the making of Loans by
Lender to Borrowers:

6.1 No action of, or filing with, or consent of any Governmental Authority, and
no approval or consent of any other Person, is or will be required to authorize,
or is or will be otherwise required in connection with, the execution, delivery
and performance by Borrowers and Guarantors of this Amendment No. 3.

6.2 This Amendment No. 3 and each other agreement, document or instrument to be
executed and delivered by any Borrower or Guarantor in connection therewith or
herewith has been duly authorized, executed and delivered by all necessary
action on the part of such Borrower or Guarantor, and Amendment No. 3 and each
other agreement, document or

 

4



--------------------------------------------------------------------------------

instrument to be executed and delivered by Borrowers and Guarantors in
connection therewith or herewith is in full force and effect as of the date of
Amendment No. 3 and the agreements and obligations of Borrowers and Guarantors
contained herein and therein constitute legal, valid and binding obligations of
Borrowers and Guarantors enforceable against Borrowers and Guarantors in
accordance with their respective terms.

6.3 Neither the execution and delivery of this Amendment No. 3 or the documents,
agreements or instruments executed or delivered in connection therewith or
related thereto, nor the consummation of the transactions herein or therein
contemplated, nor compliance with the provisions hereof or thereof is in
contravention of any law or regulation or any order or decree of any court or
Governmental Authority applicable to Borrowers and Guarantors in any respect, or
conflicts with or result in the breach of, or constitutes a default in any
respect under any mortgage, deed of trust, security agreement, agreement or
instrument to which any Borrower or Guarantor is a party or may be bound, or
violates any provision of the formation or other organizational documents of any
Borrower or Guarantor.

6.4 After giving effect to the waiver of the Specified Event of Default provided
in Section 5 hereof, no Event of Default or act, condition or event which with
notice or passage of time or both would constitute an Event of Default exists or
has occurred and is continuing on the date of Amendment No. 3.

7. Conditions Precedent. The effectiveness of the amendments and waivers
contained herein shall be subject to the receipt by Lender of each of the
following, in form and substance satisfactory to Lender:

7.1 an original of this Amendment No. 3, duly authorized, executed and delivered
by the parties hereto;

7.2 a true and correct copy of any consent, waiver or approval to or of this
Amendment No. 3, which any Borrower or Guarantor is required to obtain from any
other Person; and

7.3 after giving effect to the waiver of the Specified Event of Default provided
in Section 5 hereof, no Event of Default or act, condition or event which with
notice or passage of time or both would constitute an Event of Default exists or
has occurred and is continuing on the date of this Amendment No. 3.

8. Effect of this Amendment. Except as expressly set forth herein, no other
amendments, consents, changes or modifications to the Financing Agreements are
intended or implied, and in all other respects the Financing Agreements are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the effective date of this Amendment No. 3 and Borrowers and Guarantors shall
not be entitled to any other or further amendment or waiver by virtue of the
provisions of this Amendment No. 3 or with respect to the subject matter of this
Amendment No. 3. To the extent of conflict between the terms of this Amendment
No. 3 and the other Financing Agreements, the terms of this Amendment No. 3
shall control. The Loan Agreement and this Amendment No. 3 shall be read and
construed as one agreement.

 

5



--------------------------------------------------------------------------------

9. Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional action as may be necessary or
desirable to effectuate the provisions and purposes of this Amendment No. 3.

10. Governing Law. The validity, interpretation and enforcement of this
Amendment No. 3 and the other Financing Agreements and any dispute arising out
of the relationship between the parties hereto whether in contract, tort, equity
or otherwise, shall be governed by the internal laws of the State of California
but excluding any principles of conflict of laws or other rule of law that would
cause the application of the law of any jurisdiction other than the laws of the
State of California.

11. Waiver, Modification, Etc. No provision or term hereof may be modified,
altered, waived, discharged or terminated orally, but only by an instrument in
writing executed by the party against whom such modification, alteration,
waiver, discharge or termination is sought to be enforced.

12. Entire Agreement. This Amendment No. 3 represents the entire agreement and
understanding concerning the subject matter hereof among the parties hereto, and
supersedes all other prior agreements, understandings, negotiations and
discussions, representations, warranties, commitments, proposals, offers and
contracts concerning the subject matter hereof, whether oral or written.

13. Binding Effect. This Amendment No. 3 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

14. Severability. Any provision of this Agreement held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Agreement and the effect thereof shall be confirmed to the
provision so held to be invalid or unenforceable.

15. Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment No. 3.

16. Counterparts. This Amendment No. 3 may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and-the same agreement. Delivery of an executed
counterpart of this Amendment No. 3 by telefacsimile or other electronic method
of transmission shall have the same force and effect as the delivery of an
original executed counterpart of this Amendment No. 3. Any party delivering an
executed counterpart of this Amendment No. 3 by telefacsimile or other
electronic method of transmission shall also deliver an original executed
counterpart of this Amendment No. 3, but the failure to do so shall not affect
the validity, enforceability or binding effect of such agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

LENDER     BORROWERS WACHOVIA BANK, NATIONAL ASSOCIATION     FARMER BROS. CO.
By:   /s/ Dennis King     By:   /s/ Roger M. Laverty III Name:   Dennis King    
Name:   Roger M. Laverty III Title:   Vice President     Title:   President and
Chief Executive Officer     COFFEE BEAN INTERNATIONAL, INC.       By:   /s/
Roger M. Laverty III       Name:   Roger M. Laverty III       Title:   Chairman
of the Board

 

GUARANTORS COFFEE BEAN HOLDING CO., INC. By:   /s/ Roger M. Laverty III Name:  
Roger M. Laverty III Title:   Chairman of the Board

 

FBC FINANCE COMPANY By:   /s/ Roger M. Laverty III Name:   Roger M. Laverty III
Title:   President